11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Felix Arguijo Jr.,                   * From the 39th District Court
                                                of Haskell County,
                                                Trial Court No. 6938.

No. 11-19-00096-CR                            * July 11, 2019

                                              * Memorandum Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
vacate the order of the trial court insofar as it denied Felix Arguijo Jr.’s motion
for an appeal bond, and we remand the cause to the trial court to reconsider that
motion.